DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-16 are original.

Response to Amendment
	The amendments filed on 5 Sep. 2022 have been entered.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2009/026177 A1; published 26 Feb. 2009), in view of Wang et al. (WO 2013/028664 A1; issued 28 Feb. 2013) for the reasons cited in the Office action filed on 25 May 2022.

Applicants Arguments
	Applicants assert that the ligands used here are MUP derivatives.  Applicants claimed invention claims a conjugate comprising a compound of formula I.  It is well understood that the choice of ligand is critical in targeted drug delivery.  Applicant has put forth improved IC50 values of the compound of the present invention against PSMA protein as an indication of therapeutic efficacy.  The biological activity for ligands 1, 2 and 3 against PSMA enzyme was determined to be 38.5 or 95 or 78 nM as can be observed for Fgi. 11a-11c which is comparable to PMPA, 0.4 nM – Fig. 12.  The high dissociation values of ~85 nM and 130 nM gives us undisputable evidence for the high affinity of the conjugate to PSMA protein and its perfect fit to the 20 Å protein tunnel in PSMA.  The conjugates disclosed in Wang are nowhere similar to the conjugate claimed in claim 1 of the present invention.  

Applicant's arguments filed 5 Sep. 2022 have been fully considered but they are not persuasive. Low teaches PC01SK28 (SK28) 
    PNG
    media_image1.png
    272
    775
    media_image1.png
    Greyscale
 and SK28-99mTc.  SK28 and SK28-99mTc differs from the limitations of claims 1-10, 13 and 16 by mere substitution of the urea NHCO with and an acetamide NHCH2CO.  That is, the claimed formula (I) has a CH2 unit incorporated between the urea N and CO.  At Fig. 3A,B, Low teaches that SK28 has a binding affinity of less than 20 nM (15 nM).  At Fig. 1A, Low teaches that SK28-99mTc exhibits a Kd of 18.12 nM.  Consequently, Low’s SK28 and SK28-99mTc exhibited high binding affinity for PSMA and suggests a perfect fit for the 20 Å protein tunnel in PSMA.  Wang teaches and suggests the proposed modification of Low’s SK28.  At for example pgs. 84-85, Wang teaches PSMA inhibitors containing an aminoacetamide group.  The proposed modification is the incorporation of a CH2 unit between the urea N and CO of Low’s compounds to form an aminoacetamide rather than a urea group.  The proposed modification maintains carbonyl unit capable of interacting with the zinc at the catalytic PSMA site.  Consequently, the proposed modification would have been expected to maintain the same functionality as Low’s SK28 and SK28-99mTc.  Applicant’s claimed formula (I) is a mere homolog of Low’s for example SK28 and SK28-99mTc.  Homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  The proposed modification is an application of the technique from Wang.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Low’s SK28 and SK28-99mTc by incorporating a CH2 unit between urea N and CO as taught by Wang because it would have been expected to provide an equivalent compound suitable for binding to and optionally imaging PSMA and PSMA related disorders.
.
Claim(s) 1-10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2009/026177 A1; published 26 Feb. 2009), in view of Wang et al. (WO 2013/028664 A1; issued 28 Feb. 2013), in further view of Kopka et al. (US 2017/0246327 A1; published 31 Aug. 2017) and Babich et al. (US 2013/0034494 A1; published 7 Feb. 2013) for the reasons cited in the Office action filed on 25 May 2022.

Applicants Arguments
Kopka and Babich do not disclose a ligand of formula I of applicant’s claimed invention.  Table 1 shows the docking score for designed 1-10 ligands and JB7.  This shows that the present invention is not at all obvious to a person of ordinary skill in the art as none of the above prior art suggests the ligand of formula I.

Applicant's arguments filed 5 Sep. 2022 have been fully considered but they are not persuasive.  Low and Wang are not deficient for the reasons discussed above.  Kopka teaches MB2 as a preferred linker.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Low’s compounds by incorporating a MB2 linker unit because it would have been expected to provide an equivalent linker advantageously capable of pi-pi and hydrophobic interactions found in the PSMA while achieve optimal linker length.  Babich teaches and makes obvious the illustrative tripeptide chelating moiety with 68Ga-DOTA-ethylene diamine.

Claim(s) 1-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2009/026177 A1; published 26 Feb. 2009), in view of Wang et al. (WO 2013/028664 A1; issued 28 Feb. 2013), in further view of Malik et al. (Appl. Rad. Isot.; published 2011) and Kopka et al. (US 2017/0246327 A1; published 31 Aug. 2017) for the reasons cited in the Office action filed on 25 May 2022.

Applicants Arguments
	Applicants further assert that Kopka and Malik do not disclose a ligand of formula I of applicant’s claimed invention.

Applicant's arguments filed 5 Sep. 2022 have been fully considered but they are not persuasive.  Low, Wang and Kopka are not deficient for the reasons discussed above.  Malik teaches and makes obvious the use of 1,2-diamineoethane preloaded trityl resin.

Claim Objections
Claims 3, 8, and 10-15 are objected to because of the following informalities:  in claim 3, “stereocenter I” should be “stereocenter 1”; in claim 11, “Formula 111” should be ”Formula III”; and a period should be placed at the end of claims 8, and 10-15.  Appropriate correction is required.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618